Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 02/12/2020. Claims 1-13 were previously pending. Claims 1-13 are rejected. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.2	Claims 1-2, 7-8, and 13 are rejected under 35 USC 102(a)(1)/102(a) as being anticipated by Huang et al., (“Huang”, US 2008/0082653 A1).

Regarding Claim 1, Huang discloses an electronic apparatus comprising: 
a memory (Huang, FIG.4, sensor 416, data storage 456, [0040]); 
(Huang, FIG.4, host server 402, communication system 460, [0040]: sensor 416 communicates with host server 402 using communication system 460); and 
a processor configured to (Huang, FIG.4, processing logic 454, [0040]: sensor 416 includes processing logic 454): 
control the communication circuitry to transmit error information about a first error, which occurs during an operation, to the server (Huang, claim 12: collecting a first sensor data and transmitting the collected data to the data server in a first manner; [0043-44]: determining a condition has been met and data (“error data”) should be kept and stored for troubleshooting; [0046]: collected data is forwarded to a host server); 
control the communication circuitry to receive information about data to be collected for solving a second error which occurs based on the error information transmitted to the server, from the server (Huang, claim 12, [0043-44]: receiving the sensor information from a data collection host 402, the information pertaining to a condition that occurred elsewhere from the sensor 416; changing, the sensor data collection behavior of the sensor 416 such that the sensor collects second sensor data in a second manner); 
store the data generated during the operation based on the received information in the memory (Huang, [0043]: the condition has been met and data should be kept and stored via a sliding window); and 
control the communication circuitry to transmit the stored data to the server, based on the second error (Huang, [0043-44]: transmitting information pertaining to the second sensor data to the data collection host 402 for troubleshooting).  

Regarding Claim 2, Huang discloses the electronic apparatus according to claim 1, wherein the data to be collected for solving the second error is set based on the error information transmitted from the electronic apparatus to the server, and error information collected from a plurality of other electronic apparatuses by the server (It is obvious for one of ordinary skill in the art to implement “information collected from a plurality of other sensors by the data collection host”).  

Regarding Claim 7, Huang discloses a method of controlling an electronic apparatus, comprising: 
transmitting error information about a first error, which occurs during an operation, to a server (Huang, Huang, FIG.4, host server 402, sensor 416, [0040]; claim 12: collecting a first sensor data and transmitting the collected data to the data server 402 in a first manner; [0043-44]: determining a condition has been met and data (“error data”) should be kept and stored for troubleshooting; [0046]: collected data is forwarded to a host server 402); 
receiving information about data to be collected for solving a second error which occurs based on the error information transmitted to the server, from the server (Huang, claim 12, [0043-44]: receiving the sensor information from a data collection host 402, the information pertaining to a condition that occurred elsewhere from the sensor 416; changing, the sensor data collection behavior of the sensor 402 such that the sensor collects second sensor data in a second manner); 
storing the data generated during the operation based on the received information in a memory (Huang, [0043]: a condition has been met and data should be kept and stored via a sliding window); and 
transmitting the stored data to the server, based on the second error (Huang, [0043-44]: transmitting information pertaining to the second sensor data to the data collection host 402 for troubleshooting).  

Regarding Claim 8, Huang discloses the method according to claim 7, wherein the data to be collected for solving the second error is set based on the error information transmitted from the electronic apparatus to the server, and error information collected from a plurality of other electronic apparatuses by the server (It is obvious for one of ordinary skill in the art to implement “information collected from a plurality of other sensors by the data collection host”).  

Regarding Claim 13, Huang discloses a server comprising:  
(Huang, FIG.4, host server 402, sensors 412, 414, and 416, [0037]: host server 402 communicates a plurality of sensors 412, 414, and 416); and 
a processor configured to: 
select an error based on error information about an error, which occurs during an operation, collected from the plurality of terminals (Huang, claim 12: collecting a first sensor 416 data and transmitting the collected data to the data server 402 in a first manner; [0043-44]: determining a condition has been met and data should be kept and stored for troubleshooting; [0046]: collected data (“error data”) is forwarded to a host server 402), 
select one or more terminals among the terminals which reported the error information about the selected error (Huang, claim 12, [0043-44]: receiving at the sensor information from a data collection host 402, the information pertaining to a condition that occurred elsewhere from the sensor 416; changing), 
control the communication circuitry to transmit information about data to be collected for solving the selected error to the selected one or more terminals (Huang, [0043]: the condition has been met and data should be kept and stored via a sliding window, and transmitting the error information of the sensor 416 to the host server 402), and 
collect the data generated based on the transmitted information from the selected one or more terminals (Huang, [0043-44]: transmitting information pertaining to the second sensor data to the data collection host 402 for troubleshooting).  


Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (“Huang”, US 2008/0082653 A1) as applied to claim 1, further in view of Park et al. (KR 101561233 B1, English Translation).

Regarding Claim 3, Huang discloses the electronic apparatus according to claim 1 as set forth above.
	However, Huang does not disclose
the second error comprises an error, which occurs the greatest number of times, among errors reported in the error information collected from the electronic apparatus and the error information collected from the plurality of other electronic apparatuses.  
Park discloses
the second error comprises an error, which occurs the greatest number of times, among errors reported in the error information collected from the electronic apparatus and the error information collected from the plurality of other electronic apparatuses (Park, FIG.1, terminal 11, FIG.4, first content 200, second content 300, [0030-31, 36]: provides the second content 300 (“second error”) to the user terminals 11 of the plurality terminals 11 (“sensors”); [0063-66]: set the highest calculated number of value of first content 200 as the targeting reference content (“threshold”) among the results calculated)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (“error”) among a plurality of user terminals automatically on the basis of greatest number of times of contents (“error”) has been selected (Park, FIG.4, [0056-66]).

Regarding Claim 6, Huang discloses the electronic apparatus according to claim 1 as set forth above.
However, Huang does not disclose

Park discloses
the first error is identical to the second error (Park, FIG.4, first content 200, second content 300, [0039]: the first content 200 (“first error”) and the second content 300 (“second error”) is similar to each other).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (error) among a plurality of user terminals automatically on the basis of greatest number of times of contents has been selected (Park, FIG.4, [0056-66]).

Regarding Claim 9, Huang discloses the method according to claim 8 as set forth above.
However, Huang does not disclose
the second error comprises an error, which occurs the greatest number of times, among errors reported in the error information collected from the electronic apparatus and the error information collected from the plurality of other electronic apparatuses.  
Park discloses
the second error comprises an error, which occurs the greatest number of times, among errors reported in the error information collected from the electronic apparatus and the error information collected from the plurality of other electronic apparatuses (Park, FIG.1, terminal 11, FIG.4, first content 200, second content 300, [0030-31, 36]: provides the second content 300 (“second error”) to the user terminals 11 of the plurality terminals 11 (“sensors”); [0063-66]: set the highest calculated number of value of first content 200 as the targeting reference content (“threshold”) among the results calculated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (“error”) among a plurality of (Park, FIG.4, [0056-66]).

Regarding Claim 12, Huang discloses the method according to claim 7 as set forth above.
However, Huang does not disclose
the first error is identical to the second error.  
Park discloses
the first error is identical to the second error (Park, FIG.4, first content 200, second content 300, [0039]: the first content 200 (“first error”) and the second content 300 (“second error”) is similar to each other).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (error) among a plurality of user terminals automatically on the basis of greatest number of times of contents has been selected (Park, FIG.4, [0056-66]).

4.3.	Claims 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (“Huang”, US 2008/0082653 A1) as applied to claim 1, further in view of Park et al. (KR 101561233 B1, English Translation) and Ishihara et al., (“Ishihara”, US 2018/0278708 A1).

Regarding Claim 4, Huang discloses the electronic apparatus according to claim 1 as set forth above.  
However, Huang does not disclose
the processor receives the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold usable memory capacity.  
Park discloses
(Park, FIG.1, terminal 11, FIG.4, first content 200, second content 300, [0030-31, 36]: provides the second content 300 (“the error”) to the user terminals 11 of the plurality terminals 11 (“sensors”); [0063-66]: set the highest calculated number of value of first content 200 as the targeting reference content (“threshold”) among the results calculated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (error) among a plurality of user terminals automatically on the basis of greatest number of times of contents has been selected (Park, FIG.4, [0056-66]).

However, Huang-Park does not disclose the processor receives the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold usable memory capacity
Ishihara discloses
the processor receives the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold usable memory capacity (Ishihara, [0195]: These tasks can be executed when the capacity of storage available in any of the relaying devices within the scope of management is equal to or less than the threshold value. Combined Huang, [0043-44]-Park, [0030, 31-36]-Ishihara, [0195] teaches or suggests receives the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “the usage of the storage device” of Ishihara into the invention of Huang-Park. The suggestion/motivation would have been to improve receiving information based on the memory comprising a usable capacity (Park, FIG.4, [0056-66]).

Regarding Claim 5, Huang-Park-Ishihara discloses the electronic apparatus according to claim 4, wherein the processor transmits information about the usable capacity of the memory to the server, so that the server selectively transmits information about the data to be collected based on the usable capacity of the memory (Combined Huang, [0043-44]-Park, [0030, 31-36]-Ishihara, [0195] teaches or suggests transmitting information data about the usable capacity of storage to the server).  

Regarding Claim 10, Huang discloses the method according to claim 7 as set forth above.
However, Huang does not disclose
receiving the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold usable memory capacity.  
Park discloses
receiving the information(Park, FIG.1, terminal 11, FIG.4, first content 200, second content 300, [0030-31, 36]: provides the second content 300 (“the error”) to the user terminals 11 of the plurality terminals 11 (“sensors”); [0063-66]: set the highest calculated number of value of first content 200 as the targeting reference content (“threshold”) among the results calculated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “terminal targeting” of Park into the invention of Huang. The suggestion/motivation would have been to improve selecting new content (error) among a plurality of user terminals automatically on the basis of greatest number of times of contents has been selected (Park, FIG.4, [0056-66]).

However, Huang-Park does not disclose receiving the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold usable memory capacity.  
Ishihara discloses
(Ishihara, [0195]: These tasks can be executed when the capacity of storage available in any of the relaying devices within the scope of management is equal to or less than the threshold value. Combined Huang, [43-44]-Park, [0030, 31-36]-Ishihara, [0195] teaches or suggests receives the information based on the memory comprising a usable capacity, of storing the data to be collected for solving the second error, higher than a threshold).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “the usage of the storage device” of Ishihara into the invention of Huang-Park. The suggestion/motivation would have been to improve receiving information based on the memory comprising a usable capacity (Park, FIG.4, [0056-66]).

Regarding Claim 11, Huang-Park-Ishihara discloses the method according to claim 10, further comprising transmitting information about the usable capacity of the memory to the server, so that the server selectively transmits information about the data to be collected based on the usable capacity of the memory (Combined Huang, [0043-44]-Park, [0030, 31-36]-Ishihara, [0195] teaches or suggests transmitting information data about the usable capacity of storage to the server).  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamada, US 2020/0174874 A1, “System for displaying an error, comprises an information processing apparatus, and an information processing terminal which is used to communicate with the information processing apparatus via a network, an error is detected”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446